1. (a) Partial dependency is to be determined by all the facts and circumstances of each particular case. "Standard of living" is a generic term and presents a question of fact rather than of law, where the evidence is sufficient to sustain a finding of dependency.
(b) Where, as here, the claimants own property, some of which is encumbered, and a substantial portion of the income from the property is necessary *Page 693 
to maintain the property and pay off encumbrances thereon, taxes, etc., these expenditures may be considered in determining whether the claimants were dependent upon the monthly contributions of the deceased unmarried son to maintain their ordinary standard of living.
(c) Under the facts, the award is not based on any erroneous theory of law.
                        DECIDED JANUARY 23, 1947.
This case arises under the Workmen's Compensation Act from a stipulation between the parties that Irvin Sanders Bernstein, 23 years old, was unmarried. At the time of his death he was employed by Raymond Aviation School Inc. The London Guarantee and Accident Company, Ltd., was the insurance carrier. The employee was fatally injured in the performance of his duties and within the scope of his employment. His weekly wage was $68.45 per week. His father and mother filed application for compensation on the ground that they were partially dependent upon their son. The hearing director found in favor of the claimants. This award was appealed to the full board, which affirmed it. In turn the judgment of the full board was appealed to the superior court. The superior court likewise affirmed the award of the State Board of Workmen's Compensation. The insurance carrier and employer assign error here upon the judgment of the superior court. The findings of fact upon which the director bases his award are as follows:
"The director finds from the stipulation of the parties that the deceased, Irvin Sanders Bernstein, met with an accident arising out of and in the course of his employment on April 10, 1944, said accident resulting in personal injuries from which he died the same day, and that at the time of his accident and death he was earning a regular weekly salary of $68.45.
"The director further finds that the employer has reimbursed the father claimant, Benjamin Bernstein, the sum of $100 the father had expended on the deceased son's funeral, representing funeral expenses in accordance with the provisions of the statute.
"The only question remaining before the undersigned director for determination being that of partial dependency as defined in § 114-414 of the statute. The director finds from the undisputed testimony of the father and mother of the deceased employee that *Page 694 
they were partially dependent as contemplated under the provisions of the above quoted section of the Workmen's Compensation Act.
"The director finds from the testimony of both of these claimants, which was undisputed, that the deceased son regularly contributed an average of $150 per month to the father and mother and that this state of dependency had existed for a period prior to the accident of as much as three months as is set out by the statute. The testimony of the father and mother will show that these contributions were being used by the claimants for a part of their maintenance and subsistence. There was no evidence offered that the contributions were to be used for any other purpose such as a loan or money to be put away for future use by the deceased son but the evidence of the mother and the father clearly shows that they actually needed the contributions to maintain their standard of living. The evidence of the father will show that although a good deal of money was invested in real estate holdings he only filed a return to the Federal Government for income taxes on three thousand dollars. In the case of GlensFalls Indemnity Co. v. Jordan, 56 Ga. App. 449, the court held in that case: `While ordinarily no exact standard for the determination of dependency is prescribed by statute, and it is difficult, if not impossible, to formulate such a standard, it may be said in general terms that a `dependent' is one who looks to another for support, one dependent upon another for the ordinary necessities of life, for a person of his class and position; and that, to be entitled to compensation as a dependent, one need not deprive himself of the ordinary necessities of life to which he has been accustomed. . . It follows that dependency does not depend on whether the alleged dependents could support themselves without decedent's earnings, or so reduce their expenses that they would be supported independent of his earnings, but on whether they were in fact supported in whole or in part by such earnings, under circumstances indicating an intent on the part of the deceased to furnish such support.'
"The director finds from the language of the Court of Appeals as above quoted that the case cited clearly parallels the within claim. `The question of dependency is one of fact, to be determined according to the facts and circumstances of each particular case, from the amounts, frequency, and continuity of actual contributions of cash or supplies, the needs of the claimant, and the legal *Page 695 
or moral obligation of the employee.' Maryland Casualty Co. v.Campbell, 34 Ga. App. 311.
"The director finds that the undisputed facts as testified to in the within claim are such that the director could make no other finding except that the mother and father were partially dependent upon their deceased son as contemplated under the provisions of the Workmen's Compensation Act and later as substantiated by the appellate courts as in the above quoted decisions, and as such partial dependents, Sarah and Benjamin Bernstein, father and mother claimants, would be entitled to recover as set out in the above-quoted statute."
(a) The question of dependency is one of fact and not of law. The court said in Georgia Power  Light Co. v.Patterson, 46 Ga. App. 7 (166 S.E. 255): "The question of dependency is one of fact, to be determined, according to the facts and circumstances of each case, from the amounts, frequency and continuity of actual contributions of cash or supplies, the needs of the claimants, and the legal and moral obligation of the employee. Under the facts of this case, the commission was fully authorized to find that partial dependency existed." See, in this connection, Maryland Casualty Co. v. Campbell, 34 Ga. App. 311
(129 S.E. 447); Smith v. Travelers Ins. Co., 71 Ga. App. 24
(2) (29 S.E.2d 709); 28 Rawle C. L. 769, § 64; L.R.A. 1916A, 248; 45 A.L.R. 894; 28 Rawle C. L. 827, § 116. It is generally agreed by all the authorities that "standard of living" is a generic term and must of necessity be determined by the facts and circumstances in each particular case. So the question here is: Did the evidence demand a finding as a fact that the claimants were not partially dependent upon their deceased son for support? If so, the judgment should be reversed, otherwise, affirmed.
(b) Counsel for the employer and carrier contend (1) that the testimony of the claimants is conflicting and that the hearing director illegally resolved facts in favor of the claimants who were the only witnesses; (2) that the conclusions in the testimony of the claimants are without facts upon which to base them. In support of this contention our attention is called to the case of Georgia *Page 696 Southern  Fla. R. Co. v. Overstreet, 17 Ga. App. 629
(87 S.E. 909). Upon an examination of this case we find a bare conclusion that the claimant was partially dependent and no facts were given to sustain such conclusion. In the case at bar there is considerable testimony as to the financial condition of the father of the deceased employee. He had been unable to do any gainful work for several years prior to the time he began to receive contributions from his son. The evidence was also to the effect that the mother was unable to do more than her household duties. The director also had before him testimony as to the home in which the parents resided in Miami, Florida and that the expenses were high. There was detailed testimony as to the loss of money in business adventures, the deceased son, according to the testimony, was a graduate of the University of Miami. All of these things and others, which we will not herein detail, were proper to be considered in determining the standard of living of the claimants. It is true that according to the original investment in two pieces of real estate and less the mortgages on the same, the claimants had these equities in the two pieces of real estate and U.S. bonds approximating $400, together with their home valued at $8000, owning property together approximating $50,900 and that they received a gross income of $5250 per year from this property. It is also true, according to the evidence, that after the repairs and upkeep on their holdings and the payment on the encumbrances, the director was authorized to find their income was reduced to such an extent that they were dependent on the support contributed by their son to maintain their standard of living. We do not think we can hold as a matter of law, under the facts of this case, that the claimants were not partially dependent upon their son for support. In Scott v.Torrance, 69 Ga. App. 309 (25 S.E.2d 120), this court said: "It is clear from the authorities that the words `dependent' and `contributes' in the statute are flexible words and are to be differently interpreted in different sets of facts, and, except in clear and unusual cases it is for the jury to decide whether the plaintiff has brought himself within the terms of the section, when she had concluded her evidence." That case was not under the Workmen's Compensation Act, but the principle is the same. If there be any difference, it is to the effect that the scope and policy of the Workmen's Compensation Act requires a more liberal application. We *Page 697 
do not think there are any material conflicts in the evidence. In our view there is sufficient evidence to sustain the award which the director returned and the full board approved and the judge of the superior court affirmed. In support of their contentions counsel for the appellant cite Georgia Ry.  Elec. Co. v.Bailey, 9 Ga. App. 106 (70 S.E. 607), and Moore v.Dozier, 128 Ga. 90 (4) (57 S.E. 110). Neither of these cases, as we view them, sustains the contention that under the whole evidence the witnesses were not legally authorized to draw the conclusion that they were partially dependent upon their deceased son for support and that he contributed to them for this purpose. Indeed, both of these cases hold clearly to the effect that under such circumstances a witness may give the facts as appear in the instant case, and draw conclusions therefrom, as was here done. In this connection it is contended that where a party plaintiff is the only witness, his testimony is to be construed most strongly against him and if that version is unfavorable, the verdict should be against him. In support of this contention counsel cite Turnmire v. Higgins, 176 Ga. 368
(168 S.E. 5), and Southern Ry. Co. v. Hobbs, 121 Ga. 428
(49 S.E. 294). Our attention is also called to a statement from the finding of facts by the director as follows: "The testimony of the father and mother will show that these contributions were being used by the claimants for a part of their maintenance and subsistence. There was no evidence offered that the contributions were to be used for any other purpose such as a loan of money to be put away for future use by the deceased son, but the evidence of the mother and father clearly shows that they actually needed the contributions to maintain their standard of living." Counsel for the carrier argues that since the mother received the income from the property as well as the contributions from the son, the director was unauthorized to find that the contributions from the son were necessary for the parents to maintain their ordinary standard of living. We will not go into the details with reference to the evidence in this regard, but the evidence does show, in addition to that hereinabove pointed out, that the real property which the parents owned showed no substantial net income after paying the taxes, upkeep, payment on encumbrances (all of this real estate being purchased before the son began to contribute). We do not understand that the statute means that where parents *Page 698 
have endeavored to purchase a reasonable amount of property in order that they might be secure against ill health and the ravages of age, and where financial difficulties overtake them, as well as ill health, and a child, as here, begins to make regular and substantial contributions in order that they may carry on such ordinary standard of living as they had maintained before the contributions began, that they would be deprived of the provisions of the statute. We think such is the situation here. It is argued by counsel for the carrier that since a portion of the income was used to meet the encumbrances on the property, and repairs and other upkeep of the property, that they were not dependent upon the son. In short, it is concluded that this amounted to taking the contributions which the son made to invest in the real estate which the parents owned. We can not follow this reasoning under all the evidence in this case. If this evidence be true, in connection with the other evidence as to the inability of the parents to engage in gainful occupation and if the son had not contributed, there would have been insufficient income to the parents to maintain them in their ordinary standard of living.
(c) Counsel for the carrier contend that the award was based on an erroneous theory of law. Our attention is called toWilliams v. American Mutual Liability Ins. Co., 72 Ga. App. 205
(33 S.E.2d 451); Wilson v. Swift  Co., 68 Ga. App. 701
(23 S.E.2d 261); American Mutual Liability Ins. Co. v.Curry, 187 Ga. 342 (200 S.E. 150). We have read these cases carefully in the light of the record in this case, and can not agree that such principle therein discussed is applicable to the facts here.
In view of the authorities herein cited and those referred to in that portion of the award which we have set out above, the court did not err in affirming the award.
Judgment affirmed. Sutton, P. J., MacIntyre and Felton, JJ.,concur. Broyles, C. J., and Parker, J., dissent.